EDMONDS, J.,
dissenting.
Under the majority’s decision in this child support case, father is required to pay compound interest on unpaid support judgments. What started out as two judgments in one county has now turned into five judgments in two counties, all of which reflect two principal obligations and the interest that has accrued on them. It is conceivable that *45mother could seek writs of execution on all five judgments and recover interest on all five judgments. See ORS 23.030 et seq (enforcement of judgments). That result is contrary to Oregon law for several reasons as explained below and, therefore, I dissent.
In April 1985, a judgment was entered in Jackson County against father for child support for the parties’ two children in the amount of $175 per month per child. In June 1985, a different judgment for $5,849 was entered in Jackson County against father for unpaid pendente lite spousal and child support. Under ORS 82.010(2), interest on the unpaid portions of the judgments accrued at the rate of nine percent per annum. As to the April child support judgment, interest accrued on each monthly obligation as it became due and remained unpaid.
In May 1995, the trial court undertook to affix the amounts owing under the Jackson County judgments by entering new judgments in Marion County. As to the April 1985 child support judgment, it entered judgment for $14,825 representing the principal amounts of unpaid child support owed through December 31, 1994. It also entered judgment for $7,909, representing accrued interest on all unpaid child support from April 1985 through December 31, 1994. The court also entered a judgment for $5,177.57 representing interest through April 5, 1995, on the prior $5,849 support arrearage judgment dated June 5, 1985. It is those judgments that constitute error.
Because there are three separate judgments on appeal, I will first discuss the judgment representing accrued interest on the June 1985 pendente lite support judgment. There is absolutely no statutory authority that grants the trial court authority to enter a judgment on accrued interest of a previously entered judgment. In June 1985, when the Jackson County court entered a judgment against father in the amount of $5,849, mother became a judgment creditor, and simple interest began to accrue under ORS 82.010(2).1 *46When father did not pay the judgment, mother’s recourse was to have a writ of execution issued to execute on the judgment and to satisfy the judgment with the proceeds of the execution. ORS 23.050. In particular, ORS 23.050(1) directs the sheriff to sell any property seized “to satisfy the judgment, with interest.” Thus, Oregon law provides for the inclusion of interest whenever satisfaction of a judgment is sought. The trial court was without authority to enter another judgment that duplicates the accrual of interest on the Jackson County judgment for $5,489.
The Marion County judgment for $5,177.57 of interest that had accrued on the Jackson County judgment for $5,489 results in compound interest on the same obligation. The effect of compounding interest can translate into a large amount of money. For example, assume that the entire June 1985 pendente lite judgment remained unpaid until the year 2000. Interest would accrue for a 15-year period on the original judgment amount at a rate of nine percent per annum under ORS 82.010(2). Thus, father would owe $13,745 for both the principal and interest as of that date. However, because the Marion County court entered a judgment of $5,177.57 representing the accrued interest as of 1995, father also owes that amount plus five years of accrued interest on that judgment. Thus, in the year 2000, father would owe an additional amount of $7,507 because of the Marion County judgment.
The Marion County court also entered two other judgments, one representing unpaid monthly child support obligations through December 31, 1994, established by the April 1985 Jackson County judgment, and the other representing accrued interest on those obligations. The majority’s analysis focuses its discussion on those two judgments without regard to the effect of its holding on the pendente lite judgment. Specifically, the majority reasons:
*47“Admittedly, in the unique context of unpaid child support payments that automatically become separate judgments under ORS 107.135(6) when the amount due is not paid, the effect of entering a judgment consolidating the different amounts of interest due on each unpaid judgment is that the obligor does end up paying compound interest. However, this result does not violate the prohibition on compound interest of subsection (b) because the interest to run on the judgment entered under ORS 82.010(2) is simple interest.” 146 Or App at 43-44. (Emphasis in original.)
Its analysis regarding the monthly support obligations is also faulty. It is well settled that accrued support obligations become final judgments and cannot be modified or set aside. Pedroza and Pedroza, 128 Or App 102, 106, 875 P2d 478 (1994). The courts’ only authority under such circumstances is to calculate the amount owed by the obligor. Id. at 106-07. A new “judgment” is improper because the accrued unsatisfied obligations constitute “final judgments” as a matter of law, and the obligee is entitled to have a writ of execution issued based on those obligations. For instance, in Bryant and Bryant, 70 Or App 443, 689 P2d 1025 (1984), the wife directly obtained a writ of garnishment to enforce her judgment for accrued payments after the husband had missed five months of child support obligations. We stated:
“[ORS 107.135(3)2]gives the custodial parent a final judgment as to all accrued and unpaid installments for child support, which may be enforced by any legal means available to execute a judgment.” Id. at 446 (emphasis supplied).
The majority’s result is contrary to that established proposition of law and it fosters a practice of procuring multiple judgments arising out of the same obligations, each of which independently accrues interest, instead of one final judgment.3
The majority’s result is driven by its reluctance to overrule our decision in Ramberg v. Ramberg, 123 Or App 281, 859 P2d 571 (1993), in which we rejected an identical argument made by the support obligor in that case. In *48Ramberg, we reasoned that the judgment awarding the obligee child support arrearages and accrued interest was “a judgment for the payment of money and, therefore, accrues interest under ORS 82.010(2) independent of the underlying obligation that it represents.” 123 Or App at 287. We relied on ORS 82.010(2)(c):
“Interest accruing from the date of the entry of a judgment shall also accrue on interest that accrued before the date of entry of a judgment.”
Subsection (c) pertains to prejudgment interest. It has no application to interest that, like in this case, accrues postjudgment. Moreover, our reasoning in Ramberg that somehow an interest obligation is independent of the principal debt is specious, at least in the sense of a proper interpretation of ORS 82.010(2). Our task is to discern the intent of the legislature by first examining the language of the statute. The legislature has plainly told us that interest that accrues on judgments is simple interest. The legislature has made no exception for interest on judgments for accrued support. In the light of the language of the statute, the legislature could not have intended that a judgment creditor be paid more than simple interest on a judgment for support. The majority’s interpretation results in a judgment creditor receiving a windfall, i.e., interest on interest or compound interest, and adds language to ORS 82.010(2) that is not there.
The majority perceives our disagreement with Ramberg as simply another tenable way to view the statute. However, as demonstrated above, the problem cannot be laid to rest so easily. The difference between simple and compound interest involves “real” dollars. The intent of the legislature and the policy of the law are clearly contrary to the majority’s position. If the majority’s reasoning is carried to its logical extreme, it means that any number of judgments reflecting accrued interest could be entered arising out of the same support obligation. The majority’s decision provides the impetus for support judgment creditors to enhance the amount of their judgments with periodic reductions of accumulated accrued interest to judgment, thus acquiring compound interest on the original obligation in lieu of simple interest. By judicial fiat in Ramberg, we erroneously opened *49the door to such practices, and we ought to correct our mistake by overruling our holding in that case. Consequently, I would vacate the Marion County judgments entered in May 1995.4
Warren, Landau and Armstrong, JJ., join in this dissent.

 ORS 82.010(2) provides in relevant part:
“Except as provided in this subsection, the rate of interest on judgments for the payment of money is nine percent per annum. The following apply as described:
*46“(a) Interest on a judgment under this subsection accrues from the date of the entry of the judgment unless the judgment specifies another date.
“(b) Interest on a judgment under this subsection is simple interest, unless otherwise provided by contract.
“(c) Interest accruing from the date of the entry of a judgment shall also accrue on interest that accrued before the date of entry of a judgment.”


 ORS 107.135(3) has been renumbered ORS 107.135(6).


 The concept of duplicate judgments for the same obligations also offends the principles of res judicata. Once an obligation is reduced to judgment, it cannot be the subject of additional judgments.


 The problems created by entry of multiple judgments do not exist regarding the renewal of the June 5, 1985, judgment in Marion County because the original judgment from Jackson County was renewed, not duplicated by a new judgment.